Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-20  have been amended.  Claims 21-23 have been added. Claims 1-23, as filed 04/19/2022, are examined herein. No new matter has been introduced by the amendments. 

Response to Arguments
Applicant' s arguments and amendments have been carefully considered.
Regarding the rejection under 35 USC 101, Applicant argues (page 7 of the Remarks dated 04/19/2022)  that the amended claims are not directed to an abstract idea, because they are directed to the technical field of computer based settlement systems. This argument is not persuasive. The instant claims teach taking in data, doing calculations, and displaying data related to a purchase. This is a method of organizing human behavior.
Further regarding the rejection under 35 USC 101, Applicant argues (page 7-9 of the Remarks) that the claims are directed to a practical application of a particular configuration of technological elements because they include a sensor, a particular calculation, and display of data, the Examiner respectfully disagrees. However, what is asserted in the instant amended claims is not an improvement to the functioning of a computer, the sensor used, or to any other technology or technical field, as specified under MPEP § 2106.05(a). What Applicant is asserting is, if anything, an improvement to the business process of displaying a proposed battery charging transaction, which is a fundamental economic practice and non-statutory subject matter. (Alice Corp v. CLS Bank International 573 US 204 (2014)) Thus, the amended claims do not provide limitations that are indicative of integration into a practical application as suggested by the 2019 PEG.
Regarding the rejection under 35 USC 103, Applicant argues (pages 9-11 of the Remarks) that  the cited references do not teach or suggest acquiring a unit price of energy from a sensor. The examiner finds this argument to be moot in view of new grounds of rejection in regards to claims 1, 8, and 15.

Claim Rejections - 35 USC § 101
Claim(s) 1-23 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
In the instant case, claim 1 is directed to a “non-transitory computer readable medium storing a program to display information about a prepaid balance of an energy source”. 
Claim 1 is directed to the abstract idea of “a pre-paid fuel or energy purchase” which is grouped under “organizing human activity… fundamental economic practice” in prong one of step 2A (See 2019 Revised Patent Subject Matter Eligibility Guidance). Claim 1  recites “acquiring, based on data …., a unit price of a unit of energy, displaying, … , information obtained by converting a balance of a registered prepaid-type payment source into an amount of an energy.” Claims 8 and 15 recite a settlement system and a server for carrying out the same steps. Accordingly, the claim recites an abstract idea (See 2019 Revised Patent Subject Matter Eligibility Guidance).
This judicial exception is not integrated into a practical application because, when analyzed under step 2A prong 2 (See 2019 Revised Patent Subject Matter Eligibility Guidance), the additional elements of the claim such as “a processor of a computer”, “a sensor”, “a display”, “a terminal”  represent the use of a computer as a tool to perform an abstract idea and/or does no more than generally link the abstract idea to a particular field of use. Therefore, the additional elements do not integrate the abstract idea into a practical application as they do no more than represent a computer performing functions that correspond to (i.e. automate or implement)  the acts of displaying information.  
When analyzed under step 2B (See 2019 Revised Patent Subject Matter Eligibility Guidance), the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception itself. Viewed as a whole, the combination of elements recited in the claims merely describe the concept of displaying information using computer technology (e.g. a processor and a display). Therefore, the use of these additional elements does no more than employ a computer as a tool to automate and/or implement the abstract idea, which cannot provide significantly more than the abstract idea itself (MPEP 2106.05(I)(A)(f) & (h)).
The dependent claims recite additional elements such as the filling rate of the tank or whether a preset destination can be reached.  Claims 6, 13, and 20 recite acquiring a unit price of the energy source and converting the balance into an amount of energy. These additional elements of the claim such as represent the use of a computer as a tool to perform an abstract idea and/or does no more than generally link the abstract idea to a particular field of use. Therefore, the additional elements do not integrate the abstract idea into a practical application as they do no more than represent a computer performing functions that correspond to (i.e. automate or implement) the acts of taking in data, converting data, and displaying information.
Dependent claims 2-7, 9-14, and 16-23 do not remedy the deficiencies of the independent claims and are rejected accordingly.  In this case, all claims have been reviewed and are found to be substantially similar and linked to the same abstract idea (see Content Extraction and Transmission LLC  v. Wells Fargo (Fed. Cir. 2014)). 
Hence,  the claims are not patent eligible. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-23 are rejected under 35 U.S.C. 103 as being unpatentable over US 20130179061 (Gadh) in view of US 20080195497 (Holme).

Regarding claims 1 and 15, Gadh teaches 
a non-transitory computer-readable recording medium on which an executable program is recorded, the program causing a processor of a computer to execute: ([0353] “memory”)
acquiring, based on data from a sensor, a unit price of a unit of energy; and ([0097-0098] “cost of charging … GPS”)
displaying, on a display, information obtained by converting, using the acquired unit price, a balance of a registered [prepaid-type] payment source into an amount of an energy. ([0094] “display the expected cost of charging” , [0346] account balance, [0362] display)
Gadh teaches [0346] an account balance but does not explicitly teach a registered prepaid-type payment source, but Holme does teach:
a balance of a registered prepaid-type settlement method (FIG. 4C, FIG. 8,  [0013])
It  would have been obvious, as of the effective filing date of the instant application, to combine the charging cost and distance calculation and display of Gadh with the prepaid card and transaction settlement of Holme, because Holme explicitly teaches [0004] the motivation of consumers using a derivative instrument for managing costs in a predictable way. See MPEP 2143.I.G.

Regarding claims 2, 9, and 16, Gadh in view of Holme teaches the non-transitory computer-readable recording  medium of claim 1, and Gadh further teaches:
wherein the information relates to the amount obtained by converting the balance. (FIG. 3 #302; [0015-0016]; [0097]; [0346-0350])

Regarding claims 3, 10, and 17, Gadh in view of Holme teaches the non-transitory computer-readable recording  medium of claim 1, and Gadh further teaches:
wherein the information relates to a movement range of a vehicle based on the vehicle being refueled with the energy of the amount obtained by converting the balance. ([0361]; [0371])

Regarding claims 4, 11, and 18, Gadh in view of Holme teaches the non-transitory computer-readable recording  medium of claim 1, and Gadh further teaches:
wherein the information relates to a filling rate [of a tank] of a moving object in a case where the moving object is refueled with the energy of the amount obtained by converting the balance. ([0006] charge per unit of time, [0040]) 
Gadh does not explicitly teach, but Holme does teach:
filling [rate] of a tank (FIG. 8 #804 “fuel”; [0010]; [0070] “purchasing gasoline … from gas stations”)
It  would have been obvious, as of the effective filing date of the instant application, to use the known technique of vehicle charging rate display of Gadh on the liquid fuel of Holme, to yield predictable results.  See MPEP 2143.I.D.

Regarding claims 5, 12, and 19, Gadh in view of Holme teaches the non-transitory computer-readable recording  medium of claim 1, and Gadh further teaches:
wherein the information relates to whether or not a preset destination is within a movement range of a vehicle being refueled with the energy of the amount obtained by converting. ([0074]; [0361])

Regarding claims 6, 13, and 20, Gadh in view of Holme teaches the non-transitory computer-readable recording medium of claim 1, and Gadh further teaches:
wherein the unit price of energy is a price at which the energy is sold at a store.  (FIG. 4 #408; [0094])

Regarding claim 7, Gadh in view of Holme teaches the non-transitory computer-readable recording medium according to claim 1, and Gadh further teaches:
wherein the energy includes one of gasoline, hydrogen, electricity, and gas. (FIG. 4 #408; [0094] “kWh”)

Regarding claim 8, Gadh teaches a settlement system comprising: 
a [settlement] server comprising a first processor comprising hardware, the first processor being configured to  (FIG. 6; [0100])
acquire, based on the data from a sensor, a unit price of a unit of energy; and ([0097-0098] “cost of charging … GPS”)
display, on a display, information obtained by converting, using the acquired unit price, a balance of a registered prepaid-type payment source into an amount of an energy; and ([0094] “display the expected cost of charging”; [0346] account balance, [0362] display)
 a terminal comprising a second processor comprising hardware, and the display. (FIG. 3 #302; [0246]; [0254])
Gadh teaches [0346] an account balance but does not explicitly teach a registered prepaid-type payment source, but Holme does teach:
a settlement server (FIG. 1 and [0033-0034]

Regarding claims 21-23, Gadh in view of Holme teaches the non-transitory computer-readable recording of medium of claim 1, and Gadh further teaches:
wherein the data from the sensor is one of image data and a Global Positioning System (GPS) signal.  (FIG. 4 #406; [0098])



	




Conclusion

	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 20020100801 (Na-Ranong) prepaid card for automobile fueling
US 20040260632 (Wanasek)
US 20090307098 (Verona) fuel pre-purchase card
US 20130179061 (Gadh) SMART ELECTRIC VEHICLE (EV) CHARGING AND GRID INTEGRATION APPARATUS
US 20140006187 (Grigg) FIG. 1 # 110 “receiving pre-configured information”; [0032-0033] QR code, display information in the vehicle; [0049] social networking gift
US 20150306969 (Sabripour) [0032] identify and display charging stations within driving range of electric vehicle. 
US 20160356616 (Woon) display total vehicle trip range [0006] based on charge state or fuel available
US 20200117204 (Lindemann) 
US 8611919 (Barnes) col. 23 lines 30-48 payment information transmitted to remote computer system. Col. 63 fuel purchase; GPS location data
US 10504094 (Gaudin) connected car as a payment device. (204) gift card.
US 20080195497  (Holme)  FIG. 4C, FIG. 8,  [0013] The POS may determine whether the account number is associated with a unit- based prepaid gas card and/or receive an indication of the amount of gas approved for a transaction. The POS may include a gas pump interface that communicates information to the POS such as the price-per-gallon, the number of gallons, and/or transaction amount. The POS may also send an authorization amount to the gas pump through the gas pump interface. [0012] screen
US 20100161479 (Littrell) prepaid electric metering for vehicles.
US 20100262566 (Yamamoto) vehicle information output device. FIG. 7 and [0014] extra price per unit energy, [0029] travel distance of the vehicle  (Same applicant)
US 20100204863 (Sakamoto) Abstract and [0071] If the travel cost Sk in the actual travel becomes less than the travel cost Sk used in the calculation of the estimated EV travelable distance Lp, the estimated EV travelable distance Lp becomes shorter than the distance, which the vehicle can actually travel by the electric motor travel. In this case, step S214 of FIG. 2 is executed and the distance of electric motor travel is shortened. As a result, the vehicle will arrive at the next external charge point before the actual SOC falls to the usable lower control limit value SOC. It thus becomes impossible to maximize the amount of charge at the next external charge point.
US 20110191265 (Lowenthal) electric vehicle charging station [0124] Flow moves from block 1860 to block 1865, where the charging station calculates and displays the cost during charging if appropriate (e.g., if the charging session payment type is per amount of time or per amount of energy).
US 20110202418 (Kempton) electric vehicle charging station 
US 20110225105 (Scholer) FIG. 4 and [0039] The trip planning engine module 114 may determine/calculate the distance the vehicle 31 can travel on a charge of the battery 100. As a non-limiting example, the module 114 can determine whether the user can arrive at a destination (input via the mapping/traffic/weather module 110) based on the amount of battery charge. [0042] In some embodiments, the distance determination may be based on a monetary value of the charge. For example, the user may inquire how far the vehicle can travel on a $5 charge of the battery. As another example, the user may inquire how long the $5 charge may take to complete.  [0049] output
US 20120185105 (McMullin) dynamic load profiling. [0017] The system 100 can further include a distribution control center 120…  algorithms that predict, based on current location, statistical data of past destinations, registered places of residence and work, remaining charge, speed, manually entered intended destinations, the future location of the PEV 105, when and where the PEV 105 will need a charge and for how long. … Basic information about the owner, such as locations of the residence and workplace, the times of day they will be using the PEV, and the time/distance the PEV 105 can travel before needing a charge, can be collected at the time of purchase of the PEV or at any time the owner wishes to enroll in a program that utilizes such information. 
US 20130006677 (Anglin) [0029] charge rate for electric vehicle.
US 20140077766 (Takeuchi) charging/discharging support center provides normal power sales/purchase price information, including a power purchase price of power purchased to charge a battery (Same applicant)
US 20150095266 (Soo) vehicle operational cost display system.
US  20150106204 (Pudar) [0034] As illustrated in FIG. 2, the fuel level module 45 is also capable of transmitting the fuel level data to the location module 43. In this example, the location module 43 may include computer readable code (e.g., an algorithm) that utilizes the received fuel level data. More particularly, the algorithm is capable of recognizing that a first fuel retailer is within a distance drivable by the vehicle (based on the current fuel level and vehicle mileage). [0073] Using the mileage information and the current fuel level, the fuel level module 75 can calculate an estimated distance that the vehicle 12 can travel using the remaining fuel. [0102] Once the Find Me Gas client 26 has been downloaded or installed on the vehicle communications platform 14, the fuel price request may be transmitted automatically as previously described (e.g., low fuel level recognized, alone or in conjunction with location(s) of fuel retailer(s) being beyond a drivable distance). 
US 20180029500 (Katanoda) travelable distance calculation system. FIG. 3. #S150. (Same applicant)
US 20180081360 (Bostick) [0041]…autonomous vehicle energy manager 218 determines rankings 266 using autonomous vehicle ranking criteria 226 for registered autonomous vehicles in the list needing to replenish an onboard energy source prior to reaching desired travel destinations based on calculated travel distances at current energy levels 264.
US 20180105051 (Zheng) [0040] prepaid charging [0065] a charging rate (e.g., how much voltage or amperage, and the remaining time to a charging level), 
US 20190156328 (Nelson)  FIG. 5 presents a process flow 500 for completing an interaction associated with fuel purchase via the automobile at a third party entity location. … . In some embodiments, the system may identify that the user is travelling to a destination and determine that refueling is required to reach the destination. The system then prompts the user, via the user output devices 305, to determine if the user would like to refuel. Upon receiving an input from the user, the system continues the process and proceeds to block 520. [0004] “calculates a first limit based on the location of the user, wherein the first limit is associated with the maximum distance from the location of the user; identifies the one or more third party entities located within the first limit; apply logic to select a third party entity from the one or more third party entities; transfer a location of the third party entity to the user, via the one or more components; continuously identify a current location of the user via the one or more components; determine that the current location of the user matches the location of the third party entity; establish a communication link between the automobile and a third party entity device associated with the third party entity; identifies a trigger from the third party entity device associated with the third party entity, wherein the trigger is associated with transfer of resources to complete an interaction, wherein the interaction is associated with the distribution of fuel; in response to identifying the trigger, initiates the transfer of the resources to complete the interaction; and complete the interaction by transferring the resources to the third party entity device via the one or more components.”
US 20190236382 (Hall) Roadside image tracking system. FIG. 1 identify fuel price. 
US 20200317074 (Miller) [0056] … Accordingly, in some examples, the charge monitoring system 114 determines a target charge level for the battery assembly 106 corresponding to when the battery assembly has stored sufficient energy to provide a certain level of confidence or probability that the electric vehicle will reach the trip destination without needing an additional battery charge. 
JP 2004059068A (Oogiku) [0064] When the amount of the liquid supply amount has reached the prepaid amount in S69, the control unit 28a of the setting device 22a causes the display device 30a to display the completion of the liquid supply (S72). Further, in S69, when the amount of the liquid supply amount is equal to or less than the prepaid amount, the management computer 16 obtains the difference (change) and sends the customer's account number and the refund amount to the computer 26 of the settlement agency as transfer information. An account transfer is instructed (S70).

	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLAIRE A RUTISER whose telephone number is (571)272-1969.  The examiner can normally be reached on 8:00 AM to 5:00 PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Calvin L Hewitt can be reached on 571-272-6709.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


CLAIRE A. RUTISER
Examiner
Art Unit 3692

/C.A.R./Examiner, Art Unit 3692                                                                                                                                                                                                                                                                                                                                                                                                     /DANIEL S FELTEN/Primary Examiner, Art Unit 3692